

EIGHTH AMENDMENT TO THE
GPI SAVINGS PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, Graphic Packaging International, Inc. (the “Company”) maintains for the
benefit of its employees the GPI Savings Plan (the “Plan”); and


WHEREAS, Section 13.1 of the Plan authorizes the Board of Directors of Graphic
Packaging Holding Company (the “Board”) to amend the Plan at any time; and


WHEREAS, the Board has delegated to the Retirement Committee of Graphic
Packaging International, Inc. (the “Retirement Committee”) the responsibility to
make certain amendments to the Plan; and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan to
(i) reflect a forthcoming change to the name of the Company, (ii) exclude
non-union hourly employees who are eligible to participate in the GPI Hourly
Savings Plan (For Represented Employees), and (iii) recognize employees’ service
with International Paper Company and National Carton & Coating, Co. for purposes
of the Plan;


NOW, THEREFORE, BE IT RESOLVED, that, effective as of the dates indicated below,
the Plan is hereby amended as follows:


1.Effective as of January 1, 2018, “Graphic Packaging International, Inc.” is
amended to read as “Graphic Packaging International, LLC” each place it appears
in the Plan.


2.Effective as of January 1, 2018, Section 1.24 of the Plan is amended to read
as follows:


1.24    Covered Employee means an Employee of a Participating Company who (i) is
classified as a salaried or hourly employee by his Participating Company, (ii)
is paid from the U.S. payrolls of the Participating Company, and (iii) receives
stated Compensation other than a pension, separation pay, retainer, or fee under
contract, other than:


(a)    An Employee who is a leased employee within the meaning of Code Section
414(n);


(b)    An individual classified as an independent contractor, a leased employee,
co-op student, or an Employee of a company that is not a Participating Company
under a Participating Company’s customary worker classification practices
(whether or not such individual is actually an Employee of a Participating
Company);




1

--------------------------------------------------------------------------------




(c)    An Employee who is included in a unit of Employees covered by a
collective bargaining agreement between employee representatives and one or more
Participating Companies, provided that retirement benefits were the subject of
good faith bargaining between employee representatives and the Participating
Company or Participating Companies, unless the terms of the collective
bargaining agreement require that such Employee be eligible to participate in
the Plan;


(d)    An Employee who is a nonresident alien who receives no earned income from
an Affiliate which constitutes income from sources within the United States; or


(e)    An Employee who is eligible to actively participate in the GPI Hourly
Savings Plan (For Represented Employees).


3.Effective as of December 1, 2017, Section 1.101 of the Plan is amended by
adding the following sentence to the end thereof:


An Employee’s period of employment with National Carton & Coating, Co., to the
extent not otherwise counted hereunder, will be taken into account in
determining his Year of Eligibility Service, provided that such Employee was
employed by National Carton & Coating, Co. as of the close of business on
November 30, 2017, and became an Employee immediately thereafter.


4.Effective as of January 1, 2018, Section 1.101 of the Plan is amended by
adding the following sentence to the end thereof:


An Employee’s period of employment with International Paper Company, to the
extent not otherwise counted hereunder, will be taken into account in
determining his Year of Eligibility Service, provided that such Employee was
employed by International Paper Company as of the close of business on December
31, 2017, and became an Employee immediately thereafter.


5.Effective as of December 1, 2017, Section 1.102(d) of the Plan is amended by
adding the following sentence to the end thereof:


An Employee’s periods of employment with National Carton & Coating, Co., to the
extent not otherwise counted hereunder, will be taken into account in
determining his Years of Vesting Service, provided that such Employee was
employed by National Carton & Coating, Co. as of the close of business on
November 30, 2017, and became an Employee immediately thereafter.


6.Effective as of January 1, 2018, Section 1.102(d) of the Plan is amended by
adding the following sentence to the end thereof:


2

--------------------------------------------------------------------------------






An Employee’s period of employment with International Paper Company, to the
extent not otherwise counted hereunder, will be taken into account in
determining his Years of Vesting Service, provided that such Employee was
employed by International Paper Company as of the close of business on December
31, 2017, and became an Employee immediately thereafter.




BE IT FURTHER RESOLVED, that the Retirement Committee has approved this Eighth
Amendment to the GPI Savings Plan this 28th day of November, 2017.


GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


    
By: /s/ Brad Ankerholz    
Brad Ankerholz


By: /s/ Carla J. Chaney    
Carla J. Chaney


By: /s/ Debbie Frank    
Debbie Frank


By: /s/ Stephen R. Scherger    
Stephen R. Scherger


By: /s/ Brian A. Wilson    
Brian A. Wilson


































3

--------------------------------------------------------------------------------














W:\4577.005\Docs\8th Amend GPI Savings (1-1-2015 restatement).docx


4